82 F.3d 423
77 A.F.T.R.2d (RIA) 96-1792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Larry Richard DUCK, Defendant-Appellant.
No. 94-50557.
United States Court of Appeals, Ninth Circuit.
Submitted April 11, 1996.*Decided April 15, 1996.

1
Before:  SCHROEDER and LEAVY, Circuit Judges, and TRIMBLE,** District Judge.


2
MEMORANDUM**


3
Larry Richard Duck appeals from his conviction on two counts of willfully subscribing to false income tax returns in violation of 26 U.S.C. § 7206(1).   Duck argues that the district court erred by rejecting his explanations of a hidden "cash hoard" and cash reimbursements for credit card usage, and by finding the evidence sufficient when the government failed to prove a "likely source" of the additional unreported taxable income attributed to him for tax years 1987 and 1988.   We reject Duck's arguments and affirm.


4
It has long been the rule that the government need not prove a "likely source" of additional unreported taxable income as an indispensable element of such cases;  it need only negative all reasonably possible nontaxable sources of that income.  United States v. Massei, 355 U.S. 595, 595 (1958) (per curiam);  Baumgardner v. C.I.R., 251 F.2d 311, 323 & n. 28 (9th Cir.1957);  Factor v. C.I.R., 281 F.2d 100, 116 & n. 28 (9th Cir.1960), cert. denied, 364 U.S. 933 (1961).   The wealth of evidence marshalled by the government showed that Duck spent far more than he reported as taxable income for 1987 and 1988, and negatived all reasonably possible explanations of nontaxable sources of that income.   Viewing the evidence in the light most favorable to the prosecution, we conclude that any rational trier of fact could have found the essential elements of the crimes charged beyond a reasonable doubt.  See United States v. Savage, 67 F.3d 1435, 1440 (9th Cir.1995), cert. denied, 116 S. Ct. 964 (1996).


5
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable James T. Trimble, Jr., United States District Judge for the Western District of Louisiana, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3